232 Ind. 68 (1953)
111 N.E.2d 661
REED
v.
STATE OF INDIANA.
No. 28,942.
Supreme Court of Indiana.
Filed April 16, 1953.
Glenn W. Funk, of Indianapolis, for appellant.
*69 Edwin K. Steers, Jr., Attorney General, and Carl Humble, Deputy Attorney General, for appellee.
FLANAGAN, J.
The charge is oral sodomy by an adult with an eight-year-old boy.
Four contentions are presented on appeal. (1) The time of the commission of the act is not fixed with sufficient certainty. (2) Defendant's counsel was not given opportunity to argue the case. (3) The court erred in appointing physicians to examine the defendant as to whether or not he was a criminal sexual psychopath. (4) The court erred in permitting the State to reopen its case after resting.
Contention No. 1. The indictment charges the offense took place on or about July 1, 1951. There is evidence that the alleged act occurred on either June 30, 1951, or July 1, 1951. This sufficiently fixes the time.
Contention No. 2. This case was tried to the court without the intervention of a jury. In such proceeding it was within the discretion of the trial court as to whether the court wished to listen to argument. Moreover, in this case, the record does not disclose, nor is it contended, that the defendant or his counsel ever sought to make an argument.
Contention No. 3. The court followed strictly the provisions of the Sexual Psychopathic Statute, § 9-3401 et seq., Burns' 1942 Replacement (Supp.), Acts 1949, Chapter 124, Page 328. And the defendant by counsel in open court agreed to submit to examination by doctors.
Contention No. 4. It was within the discretion of the trial court to permit the State to reopen its case after resting. Hire v. State (1896), 144 Ind. 359, 43 N.E. 312. There is no showing of an abuse of discretion.
*70 Judgment affirmed.
NOTE.  Reported in 111 N.E.2d 661.